Citation Nr: 9901115	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-37 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a back 
injury.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1953 to March 1958 and 
from August 1966 to August 1968. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

During the November 1993 hearing, the veteran withdrew his 
appeal on the issue of service connection for weakness of the 
joints.  In addition, the veteran was granted full benefits 
on his appeal of the rating for PTSD.  Thus, neither issue is 
before the Board on appeal.  

In a subsequent rating decision, the RO denied service 
connection for tinnitus.  There is no indication in the 
claims folder at this time that the veteran has initiated an 
appeal of that decision.  

The case returns to the Board following a remand to the RO 
for additional action.   


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying service 
connection for bilateral hearing loss and residuals of a back 
injury.  He asserts that each claimed disorder had its onset 
in service and that he continues to suffer from each 
disorder.  Therefore, a favorable disposition is requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports 
entitlement to service connection for bilateral hearing loss.  
It is also the decision of the Board that the evidence 
supports entitlement to service connection for residuals of a 
back injury.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  Some bilateral hearing loss was noted during the July 
1966 enlistment examination; thus, bilateral hearing loss 
existed prior to his entry into active military service at 
that time.    

3.  The veteran was exposed to noise during his period of 
Vietnam-era active military service.  

4.  The veterans bilateral hearing loss increased in 
severity during active military service.  

5.  Service medical records show the incurrence of a back 
injury in service.  Current medical evidence confirms that 
post-service upper back and right shoulder problems are a 
consequence of the in-service injury.    



CONCLUSIONS OF LAW

1.  The veterans bilateral hearing loss was aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (1998).  

2.  Residuals of a back injury, to include upper back and 
right shoulder problems, were incurred during active military 
service.  38 U.S.C.A. §§ 1100, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veterans 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The veterans enlistment examination dated in February 1953 
reported whispered and spoken voice test results as 15/15 
bilaterally.  The results were identical for the July 1957 
examination for the veterans extension of enlistment and for 
his February 1958 separation examination.  The examinations 
were negative for any reference to back injury or pain.  

The hearing test results were again the same during the 
August 1965 re-enlistment examination.  The exam was also 
negative for reference to back injury or pain.  

The veterans re-enlistment examination performed in July 
1966 contained no reference to back pain or injury.  
Audiological test results revealed pure tone thresholds, in 
decibels (dB), as converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
10
0
15
25
30

In addition, pure tone thresholds at the 6000 Hertz (Hz) 
frequency were 40 dB in each ear.  

Service medical records revealed that the veteran complained 
of lower back pain radiating to the shoulder blades in June 
1967.  He returned in November 1967 complaining of pain 
radiating from the lumbar region to the shoulder blades.  
Examination was normal, with a full range of motion with a 
little pain with forward bending.  The impression was strain.  
In May 1968, the veteran reported with pain in the back from 
the left shoulder to the mid back.  He indicated that the 
pain was caused from a fall from an amtrack in Vietnam in 
June 1967.  Examination revealed muscle spasm in the left 
scapula area and the left back.  X-rays showed that T4-12 
appeared normal.  There appeared to be a crack in the body of 
C2.  The veteran continued to have pain throughout May 1968.  
The pain was in the left neck and left scapula area and 
radiated to the left elbow.  There was no atrophy or 
neurological findings.  X-rays showed no cervical spine 
abnormality.  The veteran was afforded an orthopedic 
consultation in June 1968.  He again reported falling from an 
amtrack.  The pain was past the neck, low cervical neck, 
and thoracic area and along the left rhomboid area.  It was 
aggravated by neck motion and lifting.  Radiographs of the 
cervical and dorsal spines were negative.  Examination was 
normal with full range of motion of the cervical spine.  The 
diagnosis was sequelae sprain.  An additional series of 
cervical spine X-rays showed no foraminal narrowing.  

The July 1968 separation examination was negative for any 
musculoskeletal abnormality.  Hearing tests results were 
15/15 bilaterally for whispered voice and spoken voice.   

No records were available from Wayne Sorenson, M.D., or from 
Eden Hospital.  Records from Thomas Kruse, M.D., were 
negative for reference to back pain or injury.     

The veteran was hospitalized at St. Rose Hospital in November 
1969 after lifting a heavy load at work.  He did not report 
any prior back injury.  On examination, there was pain in the 
back and upper right thoracic area with any motion of the 
right shoulder, as well as marked nodulation and definite 
tenderness over the upper latissimus dorsi area.  The 
diagnosis was thoracic back sprain with a great deal of 
muscle spasm with radiculitis.  The veteran was hospitalized 
again in May 1970 after being injured at work.  At admission, 
he had rather severe muscle spasm of the latissimus muscle on 
the right from about T9 or T10 through L5.  He also had 
severe spasm of the right lumbar muscles.  Finally, the 
veteran was admitted again in October 1972 following a 
reported back and neck injury at work in August.  X-rays of 
the thoracic spine were within normal limits.  X-rays of the 
lumbar spine showed only minimal narrowing at L5-S1.  The 
diagnosis was acute, severe muscle spasm of the high lumbar 
and mid-thoracic spine, more on the right.       

The RO received a statement from William J. Gallagher, M.D., 
in October 1991.  He described the treatment provided to the 
veteran since 1978.  In August 1988, he performed 
decompression surgery on the right shoulder.  He did not 
mention any treatment of back pain or injury.  

Records from L. T. Eschelman, M.D., indicated that in July 
1989 the veteran complained of hearing problems for several 
previous years.  He reported a good deal of noise exposure in 
military service and employment at a can plant for six years 
without noise protection.  He had used noise protection since 
that time.  Audiometric testing performed in September 1989 
showed significant, sharply sloping mid and high-frequency 
sensorineural hearing loss, greater on the right.  It was 
noted that the veteran fired a rifle from the right shoulder 
while in service.  Hearing aid usage was discussed but 
declined by mutual agreement.      

The RO received medical records from Roy E. Hall, M.D.  In 
November 1990, the veteran reported experiencing a pop in the 
upper back with immediate pain.  Examination revealed 
discomfort in the right paraspinous muscles in the neck and 
upper and mid thoracic spine.  X-rays of the thoracic spine 
were normal.  The assessment was muscle spasm.  In August 
1991, the veteran was involved in a rear-end collision.  
Examination showed neck stiffness with decreased motion and 
muscle spasm in the upper thoracic spine.  X-rays of the neck 
and upper back showed some degenerative changes but no acute 
changes.  The assessment was whiplash and back muscle spasm.    

The veteran was afforded a VA audiological examination in 
December 1991.  Pure tone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
AVE.
RIGHT
10
5
25
65
26
LEFT
5
35
60
80
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 percent in the left ear.  

In addition, the veteran underwent a VA general medical 
examination in December 1991.  During service, he fell or was 
thrown off a vehicle and landed on his back.  Since that 
time, he had recurrent episodes of spasm and pain in the 
right side of the back in the middle area and in the upper 
area of the shoulder blade.  He did not have a history of 
specific low back injury, disc injury, or lower extremity 
numbness or weakness.  He had surgery for right shoulder 
impingement syndrome.  Treatment for the back included muscle 
relaxants, anti-inflammatories, and occasional traction.  
Extended periods of immobilization, e.g. driving a car, made 
his problems worse.  Physical examination of the right 
shoulder was negative for deformity or limitation of motion.  
Examination of the back revealed no tenderness over the 
spinous or paraspinous muscles.  Range of motion was normal.  
Reflexes were normal in both upper and lower extremities, 
with the exception of the left knee, which was attributed to 
prior surgery at that site.  Motor and sensory functions were 
grossly within normal limits over the upper and lower 
extremities bilaterally.  The diagnosis was chronic 
musculoskeletal strain of the thoracic spine with secondary 
muscle spasm.    

The veteran testified at a personal hearing in November 1993.  
He was injured in June 1967 when he tripped trying to jump 
off an amtrack when it came under enemy fire.  He landed 
on his back, resulting in pain in the low back and in the 
right upper back and shoulder.  He was treated with pain 
medicine first by a company corpsman and later at a battalion 
aid station when the pain continued.  He continued to have 
muscle spasm upon returning to his unit, for which he was 
given pain pills.  He did not receive any X-rays or other 
treatment.  The veterans back problems continued throughout 
the rest of his Vietnam tour and after he returned to the 
United States.  No explanation was found for the muscle 
spasm.  When he was examined at separation, the veteran 
stated that he still had intermittent, painful muscle spasm.  
He was told that it would take a while to heal.  He was then 
discharged.  The veteran went back to work several weeks 
later.  After about a month, he told some coworkers that his 
back was really bothering him and that he had injured himself 
in Vietnam.  He was advised not to tell the company because 
he would be fired.  The veteran specifically testified that 
he never had a work-related injury and that he lied about the 
injury in order to receive treatment.  The veteran was not 
currently receiving treatment because he had no insurance.  
He last received treatment in 1991 when he was involved in a 
car accident.  The veteran indicated that he presently had 
intermittent muscle spasm, including in the right shoulder, 
which occurred almost every day.    

With respect to his hearing loss claim, the veteran testified 
that he was exposed to weapons fire in service in Vietnam.  
When he reported ringing in the ears, he was told to put 
cotton in his ear and to stay away from loud noises.  The 
veteran complained about his hearing more than a dozen times 
during service.  He did not recall ever having a hearing test 
in service or at discharge, though he did mention having 
ringing in his ears at separation.  After service, the 
veteran continued to notice hearing problems, including 
constant ringing and hearing loss.  He related that an 
employment-related hearing test showed hearing loss in each 
ear.  In 1989, the veteran saw a specialist who told him that 
he had scar tissue similar to people who had been around a 
lot of gunfire and that he would soon need a hearing aid for 
the left ear.  For about five years, the veteran worked at a 
can plant that did not have ear protection, although he 
stated that he used cotton in his ears every day.  The next 
plant provided hearing protection, which he used.                  

In accordance with the Boards June 1996 remand, the RO 
contacted the veteran in August 1996 and requested that he 
provide contact information for any medical provider or 
employer with evidence regarding his hearing loss claim.  The 
veteran responded that he had no additional evidence.  

In November 1996, the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in dB, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
10
20
25
45
70
40
LEFT
15
25
45
60
80
53

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  
The veteran reported longstanding bilateral hearing loss 
secondary to several episodes of blast trauma and gunfire in 
service.  He suffered ruptured tympanic membranes with 
otorrhagia associated with blast trauma in service in 1967.  
Otoscopic examination revealed healed perforations in both 
tympanic membranes.  The examiner noted that the veterans 
hearing loss may be secondary to noise exposure.  In a March 
1997 statement, the examiner indicated that it was impossible 
to determine that noise exposure in service was not the cause 
of the veterans initial hearing loss.      

Also in November 1996, the veteran was afforded a VA 
orthopedic examination.  He reported developing back pain in 
service after a fall in 1967.  He received some treatment but 
was not hospitalized.  He was on light duty during the last 
three months of service due to his back problem.  After 
service, the veteran worked in manufacturing.  He continued 
to have symptoms that were the same as he had in the 
military.  He filed a workers compensation claim to avoid 
hostility for his veterans problem.  He denied any work-
related injuries or other back injuries since service.  The 
veterans current subjective complaints included headache, 
pain in the neck, right trapezius, right shoulder, and left 
elbow, and chronic low back pain radiating to the right 
buttock area.  He stated that his activities were limited by 
low back and knee pain.  Physical examination was generally 
restricted to evaluation of the lumbar spine.  The diagnosis 
was history of back injury and pain in service, with 
continuing symptoms diagnosed as chronic muscular strain 
superimposed on some moderate degenerative instability.  The 
examiner commented that a review of the claims folder found 
no information to contradict the history provided by the 
veteran.  He also opined that the veteran had a chronic, 
long-term back situation with the present difficulty 
representing ongoing symptoms from the original military 
problem.  In a May 1997 statement, the examiner remarked that 
the claims folder contained evidence of significant treatment 
and symptoms that were attributed at the time to work 
activities, and that there was a rather significant lack of 
treatment for low back difficulty in service.  Based on the 
evidence in the claims folder, it was his opinion that most 
of the veterans present difficulties, i.e. 70 percent, 
started after his military service.       

VA medical records showed that the veteran was hospitalized 
in March and April 1997 for surgical correction of lumbar 
stenosis.  He underwent an L4-5 laminectomy and a partial L3 
laminectomy.  

In November 1998, the Board requested a VA expert medical 
opinion as to whether the veterans back disorder was related 
to service.  In response to that request, the Board received 
an opinion from a staff orthopedist at a VA medical center.  
In this opinion, the physician extensively reviewed the 
veterans service and post-service medical history.  He 
stated that the veterans civilian upper back/right shoulder 
problems are a consequence of his wartime injury and directly 
related to the strain diagnosed at that time.  He added that 
the lumbar stenosis was a separate disorder.      


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory evidence 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veterans burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (holding that § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim); accord Russo v. 
Brown, 9 Vet. App. 46, 50 (1996).   Therefore, [s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular      . . . injury was incurred 
. . . in service but not a basis to link etiologically the 
[injury] in service to the current condition.  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).   

Some chronic diseases are presumed service connected, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including organic diseases of the nervous system).


Bilateral Hearing Loss

Audiometric testing measures threshold hearing levels, in dB, 
over a range of frequencies, in Hertz (Hz).  Impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  However, the 
threshold for normal hearing is from 0 to 20 dB.  Higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Initially, the Board notes that there is no evidence of 
hearing loss from his period of service from 1953 to 1958.  
In addition, the veteran has not suggested that he suffered 
noise exposure during a period other than his Vietnam 
service.         

A review of the claims folder reveals that combat exposure 
has been established for purposes of the veterans claim for 
post-traumatic stress disorder.  Thus, the provisions of 
38 C.F.R. § 1154(b) are applicable here.  Because the veteran 
has presented credible evidence of suffering noise exposure 
during service in Vietnam, such exposure is presumed.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).      

Although the veteran did not demonstrate a hearing loss 
disability under 38 C.F.R. § 3.385 during the July 1966 
enlistment examination, there was hearing loss in each ear.  
Therefore, some hearing loss existed prior to his entry to 
service in 1966.  Thus, service connection may be established 
only on the basis of aggravation.  

Unfortunately, the July 1968 separation examination lacks 
audiometric test information for purposes of determining 
whether the existing hearing loss increased in severity 
during service.  Only normal whispered voice hearing is 
recorded.  In September 1989, 21 years after service, the 
veteran was diagnosed as having high-frequency sensorineural 
hearing loss.  The November 1996 VA examination report 
reveals the presence of bilateral hearing loss disability 
within the meaning of 38 C.F.R. § 3.385.  In that examination 
report, the examiner commented that the veterans hearing 
loss could be secondary to noise exposure.  He later added 
that it was impossible to determine that the hearing loss was 
not secondary to noise exposure.  

Resolving doubt in the veterans favor, the Board finds that 
the evidence supports entitlement to service connection for 
bilateral hearing loss.  A history of in-service noise 
exposure in service presumed pursuant to 38 U.S.C.A. 
§ 1154(b).  Although there is no direct evidence of worsened 
hearing loss in service, it is plausible that the current 
hearing loss resulted from noise exposure.  The Board finds 
these considerations are sufficient to bring the matter into 
relative equipoise such that doubt must be resolved in the 
veterans favor.  Accordingly, the Board finds that bilateral 
hearing loss was aggravated in active military service.  
38 U.S.C.A. §§ 1100, 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 
3.303(a), 3.304(d).       


Residuals of a Back Injury

Service medical records show that the veteran was diagnosed 
as having a sprain in service affecting areas of the mid 
back, left neck, and left shoulder.  Post-service private 
medical records are generally significant for incidents of 
muscle spasm in the upper back and right shoulder area, as 
well as some problems with the lumbar spine.  The VA 
physician who provided the expert medical opinion stated that 
the veterans post-service upper back and right shoulder 
problems were directly related to the strain diagnosed in 
service.  To that extent, the Board finds that the evidence 
supports entitlement to service connection for residuals of a 
back injury.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(a).  

However, the Board emphasizes that the physician did not 
relate any disorders of the lumbar spine to service.  Such 
disorders may not therefore be considered for purposes of 
service-connected disability compensation.    


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for bilateral hearing 
loss is granted.  

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for residuals of a back 
injury is granted. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals
 
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
